Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 1 of 19 Page ID #:1




 1   Jason C. Marsili (SBN 233980)
     ROSEN MARISILI RAPP LLP
 2   3600 Wilshire Boulevard, Suite 1800
     Los Angeles, CA 90010
 3   phone: (213) 389-6050
     facsimile: (213) 389-0663
 4   jmarsili@rmrllp.com
 5   Maureen A. Salas*
     Werman Salas P.C.
 6   77 West Washington Street, Suite 1402
     Chicago, IL 60602
 7   Phone No.: (312) 419-1008
     Fax No.: (312) 419-1025
 8   Email: msalas@flsalaw.com
 9   Sally J. Abrahamson*
     Werman Salas P.C.
10   335 18th Pl. NE
     Washington, D.C. 20002
11   Phone No.: (202) 744-1407
     Fax No.: (312) 419-1025
12   Email: sabrahamson@flsalaw.com
13   Benjamin L. Davis, III*
     Kelly A. Burgy*
14   The Law Offices of Peter T. Nicholl
     36 South Charles Street, Suite 1700
15   Baltimore, MD 21201
     Phone No.: (410) 244-7005
16   Fax No.: (410) 244-8454
     Email : bdavis@nicholllaw.com
17   Email : kaburgy@nicholllaw.com
18   *pro hac vice applications forthcoming
19   Attorneys for Plaintiff and the proposed
     Collective and Class members
20

21

22

23

24

25

26

27

28
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 2 of 19 Page ID #:2




 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12

13   JESSICA COOK, an individual,             CASE NO.
     on behalf of herself and all others
14   similarly situated,                      COLLECTIVE AND CLASS
                                              ACTION COMPLAINT
15
                         Plaintiff,           (Jury Trial Demanded)
16
           v.
17

18   KFORCE, INC.,
19
                         Defendant.
20

21

22

23

24

25

26

27

28
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 3 of 19 Page ID #:3




 1         Jessica Cook (“Plaintiff”), on behalf of herself and all other persons similarly
 2   situated, known and unknown, files this Complaint against KForce, Inc.
 3   (“Defendant”), and in support thereof states as follows:
 4                                 JURISDICTION AND VENUE
 5         1.     The Court has federal question jurisdiction over this action pursuant to
 6   28 U.S.C. § 1331 and section 16(b) of the Fair Labor Standards Act (“FLSA”), 29
 7   U.S.C. § 216(b).
 8         2.     The Court also has original jurisdiction over this action under the Class
 9   Action Fairness Act, 28 U.S.C. § 1332(d), because this is a class action in which: (1)
10   there are 80 or more members in the proposed class; (2) at least some members of
11   the proposed class have a different citizenship from Defendant; and (3) the claims of
12   the proposed class members exceed $5,000,000 in the aggregate.
13         3.     In addition, this Court has supplemental jurisdiction under 28 U.S.C. §
14   1367 over Plaintiff’s state wage and hour law claims because those claims derive
15   from a common nucleus of operative fact.
16         4.     This Court is empowered to issue a declaratory judgment pursuant to 28
17   U.S.C. §§ 2201 and 2202.
18         5.     The Court has personal jurisdiction over Defendant because it does
19   business in California in this District, and because many of the acts complained of
20   and giving rise to the claims alleged occurred in and originated from this District.
21         6.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
22   a substantial part of the events giving rise to the claims occurred in this District.
23                                 SUMMARY OF CLAIMS
24         7.     This lawsuit seeks to recover wages owed to Plaintiff and her similarly
25   situated co-workers, who worked for Defendant in the State of California as
26   Recruiters and were classified as exempt from the state and federal overtime laws.
27   The term Recruiter shall include, but not be limited to, the following job titles:
28   Technical Recruiter, Health Care Recruiter, Talent Associates, Talent Associate

                                            1
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 4 of 19 Page ID #:4




 1   Searches, Talent Associate FAs, Talent Representatives, Talent Representative
 2   Searches, Talent Representative FAs, National Delivery Associate Techs, National
 3   Delivery Associate FAs, National Delivery Representative FAs, and National
 4   Delivery Representative Techs (collectively referred to as “Class Members” and/or
 5   “Recruiters”) under the FLSA, 29 U.S.C. § 201 et seq.; Cal. Wage Order No. 4-
 6   2001; Cal. Labor Code §§ 510, 1194; California Wage Payment Provisions, Cal.
 7   Labor Code §§ 201-03; California Meal and Rest Period Provisions, Cal. Wage
 8   Order No. 4-2001; Cal. Labor Code §§ 226.7 & 512; and California Unfair
 9   Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.
10          8.     Defendant is a professional staffing agency that provides staffing
11   services to its clients.
12          9.     Plaintiff worked for Defendant as a Talent Representative.
13          10.    Defendant paid Plaintiff a salary.
14          11.    Plaintiff was eligible to receive commissions.
15          12.    Plaintiff earned less than $1,000 in commissions during her
16   employment with Defendant.
17          13.    In one or more workweeks during the last three years, Plaintiff worked
18   in excess of 40 hours. In one or more workdays in the last four years, Plaintiff
19   worked in excess of eight (8) hours in a workday.
20          14.    Defendant classified Plaintiff and other Recruiters as exempt from state
21   and federal overtime laws and did not pay them overtime wages when they worked
22   over 40 hours in one or more individual workweeks or more than eight (8) hours in
23   one or more workdays.
24          15.    Defendant misclassified Plaintiff and other Recruiters as exempt from
25   state and federal overtime laws.
26          16.    Defendant’s practices violate the FLSA and the state laws pled herein.
27   Plaintiff seeks declaratory relief; overtime compensation for all overtime work
28   required, suffered, or permitted by Defendant; liquidated and/or other damages and

                                             2
                           COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 5 of 19 Page ID #:5




 1   penalties as permitted by applicable law; other benefits recoverable under applicable
 2   law and interest; and attorneys’ fees and costs.
 3      SUMMARY OF COLLECTIVE AND CLASS ACTION ALLEGATIONS
 4           17.   Plaintiff brings this action on behalf of herself and all persons who have
 5   worked for Defendant as Recruiters in any state other than Pennsylvania, at any time
 6   within the three years prior to the filing of this Complaint through the date of the
 7   final disposition of this action (the “FLSA Period”). This group is hereinafter
 8   referred to as the “FLSA Collective.”
 9           18.   The proposed FLSA Collective includes: all current and former
10   Recruiters who performed recruiting services for Defendant and were or are
11   classified as exempt from overtime within three years of the filing of their consent to
12   join.
13           19.   Plaintiff also brings this action on behalf of all persons who have
14   worked for Defendant in California as exempt-classified Recruiters at any time
15   within the four years prior to the date of the filing of this Complaint through the date
16   of the final disposition of this action (the “California Class Period”).
17           20.   The California Class is hereinafter referred to as the “State Law Class.”
18                                       THE PARTIES
19           21.   Plaintiff Jessica Cook is a resident of Covina, California.
20           22.   Plaintiff was employed by Defendant as a Recruiter from approximately
21   March 2018 to November 2018.
22           23.   Plaintiff worked out of Defendant’s Glendale, California and Culver
23   City, California offices.
24           24.   During the relevant periods, Plaintiff was Defendant’s “employee” as
25   defined by the FLSA, 29 U.S.C. § 203(e)(1), and applied in Cal. Lab. Code §1171.
26           25.   Defendant is a corporation organized and existing under the laws of the
27   State of Florida.
28           26.   Defendant maintains its corporate headquarters in Tampa, Florida.

                                            3
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 6 of 19 Page ID #:6




 1         27.    Defendant conducts business throughout the United States and has
 2   offices in Arizona, California, Colorado, Connecticut, Florida, Georgia, Illinois,
 3   Kansas, Kentucky, Maryland, Massachusetts, Michigan, Missouri, North Carolina,
 4   New York, Ohio, Oregon, Pennsylvania, Texas, Utah, Virginia, Washington, and
 5   Wisconsin.
 6         28.    Defendant is an “enterprise” as defined by the FLSA, 29 U.S.C. §
 7   203(r)(1) and is an enterprise engaged in commerce, or in the production of goods
 8   for commerce, within the meaning of the FLSA. 29 U.S.C. § 203(s)(1)(A).
 9         29.    At all times relevant hereto, Defendant’s annual dollar volume of
10   business has exceeded $500,000.00 per year.
11         30.    At all times relevant hereto, Defendant has been Plaintiff’s “employer”
12   within the meaning of the FLSA, 29 U.S.C. § 203(d), and Cal. Lab. Code §1171.
13                    FACTUAL ALLEGATIONS FOR ALL CLAIMS
14         31.    Defendant employs Account Managers who are responsible for working
15   directly with Defendant’s clients. Account Managers obtain all of the information
16   regarding the position that a client is trying to fill. Clients advise Account Managers
17   of the specific credentials and qualifications required of a candidate. Account
18   Managers in turn provide this information to Talent Acquisition Managers and
19   Recruiting Managers.
20         32.    Defendant’s Talent Acquisition Managers and Recruiting Managers
21   supervise Recruiters and inform Recruiters of a client’s hiring needs.
22         33.    Recruiters are required to follow specific protocols to find candidates
23   who were qualified for open positions. Recruiters were primarily responsible for
24   searching employment databases, including Indeed, Monster, LinkedIn,
25   Careerbuilder, and Defendant’s internal system RecruitMax, to assemble a list of
26   names of potential candidates. Recruiters then contact these potential candidates to
27   see if they meet the qualifications set by Defendant’s clients and are interested in the
28   open position.

                                            4
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 7 of 19 Page ID #:7




 1          34.    Recruiters identify the names of candidates who meet the requirements
 2   for an open position to Defendant’s Account Managers.
 3          35.    Account Managers have the full and ultimate authority to decide which
 4   candidates will be presented to Defendant’s clients. Recruiters do not have decision
 5   making authority.
 6          36.    Recruiters are not permitted to create or use their own recruiting
 7   strategies.
 8          37.    Recruiters are required to screen candidates according to Defendant’s
 9   processes and procedures.
10          38.    Due to Defendant’s productivity demands, Plaintiff and other Recruiters
11   would routinely arrive to work at or earlier than 8:00 a.m. and stay past 5:00 p.m.
12   They would also regularly work through their lunch periods and on nights and
13   weekends.
14          39.    Plaintiff and other Recruiters routinely worked more than eight (8)
15   hours each day and more than 50 hours each week. Working overtime was integral
16   to their employment.
17          40.    Defendant classified Plaintiff and other Recruiters as exempt and did
18   not pay them overtime wages for the hours they worked over 40 in a work week
19   and/or eight (8) in a work day.
20                    FLSA COLLECTIVE ACTION ALLEGATIONS
21          41.    Plaintiff brings the First Claim for Relief for violations of the FLSA as
22   a collective action pursuant to Section 16(b) of the FLSA against Defendant on
23   behalf of herself and those similarly situated. The proposed FLSA collective class is
24   defined as:
25          All persons employed by Defendant in the last three years as salaried
            Recruiters who were classified as exempt. Excluded from the proposed
26          FLSA collective class are Recruiters who worked for Defendant in
            Pennsylvania.
27

28

                                            5
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 8 of 19 Page ID #:8




 1         42.    Plaintiff is similarly situated to members of the FLSA collective
 2   because they were paid in the same manner and performed the same primary job
 3   duties.
 4         43.    In the last three years, Defendant employed individuals who performed
 5   the same primary job duties as Plaintiff.
 6         44.    Of Defendant’s employees who performed the same primary job duties
 7   as Plaintiff in the last three years, Defendant classified some or all as exempt from
 8   the overtime provisions of the FLSA and paid them a salary.
 9         45.    Of employees classified as exempt who performed the same primary job
10   duties as Plaintiff in the last three years, some or all worked over 40 hours in one or
11   more individual workweeks.
12         46.    Defendant has the names and addresses for individuals who are eligible
13   to join the FLSA collective.
14         47.    Members of the FLSA collective would benefit from the issuance of
15   court-supervised notice, granting them the opportunity to join this lawsuit.
16                   CALIFORNIA CLASS ACTION ALLEGATIONS
17         48.    Plaintiff brings the Second, Third, Fourth, Fifth, and Sixth Claims for
18   Relief for violation of California’s wage and hour and unfair competition laws as a
19   class action, pursuant to Fed. R. Civ. P. 23(a) and (b)(3), on behalf of all California
20   class members, defined in paragraph 19.
21         49.    Numerosity (Fed. R. Civ. P. 23(a)(1)) – The California Class is so
22   numerous that joinder of all members is impracticable. Plaintiff is informed and
23   believes, and on that basis alleges, that during the California Class Period, Defendant
24   has employed at least 50 persons who satisfy the definition of the California Class.
25         50.    Commonality (Fed. R. Civ. P. 23(a)(2)) – Common questions of law
26   and fact exist as to members of the California Class, including, but not limited to, the
27   following:
28

                                            6
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 9 of 19 Page ID #:9




 1                a.     Whether Defendant unlawfully classified the California Class
 2   members as exempt from overtime;
 3                b.     Whether the California Class members are nonexempt employees
 4   entitled to overtime compensation for overtime hours worked under the overtime pay
 5   requirements of California law;
 6                c.     Whether Defendant unlawfully failed to pay overtime
 7   compensation in violation of the California Unfair Competition Law, Cal. Bus. &
 8   Prof. Code §§ 17200 et seq., and the California Labor Code and related regulations,
 9   Cal. Labor Code §§ 201, 202, 203, 226, 510, 1174, 1174.5, and 1194, Cal. Wage
10   Order No. 4-2001;
11                d.     Whether Defendant’s policy and practice of classifying the
12   California Class as exempt from overtime entitlement under California law and
13   Defendant’s policy and practice of failing to pay overtime to California Class
14   members violate applicable provisions of California law, including applicable
15   statutory and regulatory authority;
16                e.     Whether Defendant unlawfully failed to keep and furnish
17   California Class members with records of hours worked, in violation of Labor Code
18   §§ 226 and 1174;
19                f.     Whether Defendant unlawfully failed to provide California Class
20   members with meal and rest breaks, in violation of Labor Code §§ 226.7 and 512;
21                g.     Whether Defendant’s policy and practice of failing to pay its
22   employees all wages due within the time required by law after their employment
23   ended violates California law; and
24                h.     The proper measure of damages sustained and the proper measure
25   of restitution recoverable by members of the California Class.
26         51.    Typicality (Fed. R. Civ. P. 23(a)(3)) – Plaintiff’s claims are typical of
27   the California Class’s claims. Plaintiff, like the California Class, was subjected to
28   Defendant’s policy and practice of refusing to pay overtime in violation of California

                                           7
                         COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 10 of 19 Page ID #:10




 1   law. Plaintiff’s job duties were typical of those of the California Class.
 2         52.    Adequacy (Fed. R. Civ. P. 23(a)(4)) – Plaintiff will fairly and
 3   adequately represent and protect the interests of the California Class.
 4         53.    Adequacy of counsel (Fed. R. Civ. P. 23(g)) – Plaintiff has retained
 5   counsel competent and experienced in complex class actions, the FLSA, and state
 6   labor and employment litigation. Plaintiff’s counsel has litigated numerous class
 7   actions on behalf of employees asserting overtime misclassification claims under the
 8   FLSA and state law. Plaintiff’s counsel intends to commit the necessary resources to
 9   prosecute this action vigorously for the benefit of all Class members.
10         54.    Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)) – Class
11   certification of the Second, Third, Fourth, Fifth, and Sixth Claims for Relief is
12   appropriate under Fed. R. Civ. P. 23(b)(3) because questions of law and fact
13   common to the California Class predominate over any questions affecting only
14   individual members of the California Class, and because a class action is superior to
15   other available methods for the fair and efficient adjudication of this litigation.
16   Defendant’s common and uniform policies and practices unlawfully treat the
17   California Class as exempt from overtime pay requirements. The damages suffered
18   by individual California Class members are small compared to the expense and
19   burden of individual prosecution of this litigation. In addition, class certification is
20   superior because it will obviate the need for unduly duplicative litigation that might
21   result in inconsistent judgments regarding Defendant’s practices.
22         55.    Notice (Fed. R. Civ. P. 23(c)(2)(B)) –Plaintiff intends to send notice to
23   all California Class members consistent with the requirements of Fed. R. Civ. P. 23.
24                              FIRST CLAIM FOR RELIEF
25                   (Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.,
26          Brought by Plaintiff on Behalf of Herself and the FLSA Collective)
27         56.    Plaintiff, on behalf of herself and all members of the FLSA Collective,
28   realleges and incorporates by reference all other paragraphs as if they were set forth

                                            8
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 11 of 19 Page ID #:11




 1   again herein.
 2         57.    At all relevant times, Defendant has been, and continues to be, an
 3   “employer” engaged in interstate “commerce” and/or in the production of “goods”
 4   for “commerce,” within the meaning of the FLSA, 29 U.S.C. § 203. At all relevant
 5   times, Defendant has employed, and continues to employ, “employee[s],” including
 6   Plaintiff and the FLSA Collective. At all relevant times, Defendant has had gross
 7   operating revenues in excess of $500,000.
 8         58.    Plaintiff’s signed Consent to Sue form has been filed, pursuant to
 9   section 16(b) of the FLSA, 29 U.S.C. §§ 216(b) and 256. It is likely that other
10   similarly situated individuals will sign consent forms and join as Plaintiffs in
11   asserting this claim in the future.
12         59.    The FLSA requires each covered employer, including Defendant, to
13   compensate all nonexempt employees at a rate of not less than one and one-half
14   times the regular rate of pay for work performed in excess of 40 hours in a
15   workweek.
16         60.    Under the FLSA, the FLSA Collective are employees who are entitled
17   to be paid overtime compensation for all overtime hours worked.
18         61.    At all relevant times, Defendant, pursuant to its policies and practices,
19   failed and refused to pay overtime premiums to the FLSA Collective for their hours
20   worked in excess of 40 hours per week.
21         62.    By failing to compensate Plaintiff and the FLSA Collective at a rate not
22   less than one and one-half times the regular rate of pay for work performed in excess
23   of 40 hours in a workweek, Defendant has violated, and continues to violate, the
24   FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. § 207(a)(1) and § 215(a).
25         63.    By failing to record, report, and/or preserve records of hours worked by
26   Plaintiff and the FLSA Collective, Defendant has failed to make, keep, and preserve
27   records with respect to each of its employees sufficient to determine their wages,
28   hours, and other conditions and practice of employment, in violation of the FLSA,

                                            9
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 12 of 19 Page ID #:12




 1   29 U.S.C. §§ 201 et seq., including 29 U.S.C. § 211(c) and § 215(a).
 2         64.     The foregoing conduct, as alleged, constitutes a willful violation of the
 3   FLSA within the meaning of 29 U.S.C. § 255(a).
 4         65.     Plaintiff, on behalf of herself and the FLSA Collective, seeks recovery
 5   of attorneys’ fees and costs of action to be paid by Defendant, as provided by the
 6   FLSA, 29 U.S.C. § 216(b).
 7         66.     Plaintiff, on behalf of herself and the FLSA Collective, seeks damages
 8   in the amount of unpaid overtime compensation, liquidated damages as provided by
 9   the FLSA, 29 U.S.C. § 216(b), interest, and such other legal and equitable relief as
10   the Court deems just and proper.
11                             SECOND CLAIM FOR RELIEF
12               (Cal. Wage Order No. 4-2001; Cal. Labor Code §§ 510, 1194,
13          Brought by Plaintiff on Behalf of Herself and the California Class)
14         67.     Plaintiff, on behalf of herself and all members of the California Class,
15   realleges and incorporates by reference all other paragraphs as if they were set forth
16   again herein.
17         68.     California law requires an employer, such as Defendant, to pay
18   overtime compensation to all nonexempt employees for all hours worked over 40 per
19   week, or over eight per day.
20         69.     Under California law, Plaintiff and the California Class are nonexempt
21   employees entitled to be paid overtime compensation for all overtime hours worked.
22         70.     Throughout the California Class Period, and continuing through the
23   present, Plaintiff and the California Class worked in excess of eight hours in a
24   workday and/or 40 hours in a workweek.
25         71.     During the California Class Period, Defendant misclassified Plaintiff
26   and the California Class as exempt from overtime pay entitlement and failed and
27   refused to pay them overtime premium pay for their overtime hours worked.
28         72.     As a direct and proximate result of Defendant’s unlawful conduct, as set

                                            10
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 13 of 19 Page ID #:13




 1   forth herein, Plaintiff and the California Class have sustained damages, including
 2   loss of earnings for hours of overtime worked on behalf of Defendant in an amount
 3   to be established at trial, prejudgment interest, and costs and attorneys’ fees,
 4   pursuant to statute and other applicable law.
 5                              THIRD CLAIM FOR RELIEF
 6     (California Wage Payment Provisions, Cal. Labor Code §§ 201, 202, & 203,
 7          Brought by Plaintiff on Behalf of Herself and the California Class)
 8         73.    Plaintiff, on behalf of herself and the California Class, realleges and
 9   incorporates by reference all other paragraphs as if they were set forth again herein.
10         74.    California Labor Code §§ 201 and 202 require Defendant to pay its
11   employees all wages due within the time specified by law. California Labor Code §
12   203 provides that if an employer willfully fails to timely pay such wages, the
13   employer must continue to pay the subject employees’ wages until the back wages
14   are paid in full or an action is commenced, up to a maximum of 30 days of wages.
15         75.    Plaintiff and all California Class members who ceased employment
16   with Defendant are entitled to unpaid compensation, but to date have not received
17   such compensation.
18         76.    More than 30 days have passed since Plaintiff and certain California
19   Class members left Defendant’s employ.
20         77.    As a consequence of Defendant’s willful conduct in not paying
21   compensation for all hours worked, Plaintiff and California Class members whose
22   employment ended during the class period are entitled to 30 days’ wages under
23   Labor Code § 203, together with interest thereon and attorneys’ fees and costs.
24                             FOURTH CLAIM FOR RELIEF
25        (California Wage Statement Provisions, Cal. Labor Code §§ 226, 1174
26          Brought by Plaintiff on Behalf of Herself and the California Class)
27         78.    Plaintiff, on behalf of herself and the California Class, realleges and
28   incorporates by reference all other paragraphs as if they were set forth again herein.

                                            11
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 14 of 19 Page ID #:14




 1         79.    Defendant knowingly and intentionally failed to provide timely,
 2   accurate, itemized wage statements including, inter alia, hours worked, to Plaintiff
 3   and the California Class in accordance with Labor Code § 226(a) and the IWC Wage
 4   Orders. Such failure caused injury to Plaintiff and the California Class, by, among
 5   other things, impeding them from knowing the amount of wages to which they are
 6   and were entitled. At all times relevant herein, Defendant has failed to maintain
 7   records of hours worked by Plaintiff and the California Class as required under
 8   California Labor Code § 1174(d).
 9         80.    Plaintiff and the California Class are entitled to and seek injunctive
10   relief requiring Defendant to comply with Labor Code §§ 226(a) and 1174(d), and
11   further seek the amount provided under Labor Code §§ 226(e) and 1174.5, including
12   the greater of all actual damages or $50 for the initial pay period in which a violation
13   occurred and $100 per employee for each violation in a subsequent pay period.
14                              FIFTH CLAIM FOR RELIEF
15                      (California Meal And Rest Period Provisions,
16            Cal. Wage Order No. 4-2001; Cal. Labor Code §§ 226.7 & 512,
17          Brought by Plaintiff on Behalf of Herself and the California Class)
18         81.    Plaintiff, on behalf of herself and the California Class, realleges and
19   incorporates by reference all other paragraphs as if they were set forth again herein.
20         82.    Plaintiff and the California Class regularly work and have worked in
21   excess of five-hour shifts without being afforded at least a half-hour meal break in
22   which they were relieved of all duty and more than ten-hour shifts without being
23   afforded a second half-hour meal break in which they were relieved of all duty, as
24   required by Labor Code §§ 226.7 and 512 and Wage Order No. 4-2001, § 11(a).
25         83.    In addition, Plaintiff and the California Class regularly work and have
26   worked without being afforded at least one ten-minute rest break, in which they were
27   relieved of all duty, per four hours of work performed or major fraction thereof, as
28   required by Labor Code § 226.7 and Wage Order No. 4-2001, § 12.

                                           12
                         COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 15 of 19 Page ID #:15




 1         84.    As a result of Defendant’s failure to afford proper meal periods, it is
 2   liable to Plaintiff and the California Class for one hour of additional pay at the
 3   regular rate of compensation for each workday that the proper meal periods were not
 4   provided, pursuant to Labor Code § 226.7 and Wage Order No. 4-2001, § 11(b).
 5         85.    As a result of Defendant’s failure to afford proper rest periods, it is
 6   liable to Plaintiff and the California Class for one hour of additional pay at the
 7   regular rate of compensation for each workday that the proper rest periods were not
 8   provided, pursuant to Labor Code § 226.7 and Wage Order No. 4-2001, § 12(b).
 9                              SIXTH CLAIM FOR RELIEF
10    (California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 et seq.,
11          Brought by Plaintiff on Behalf of Herself and the California Class)
12         86.    Plaintiff, on behalf of herself and all members of the California Class,
13   realleges and incorporates by reference all other paragraphs as if they were set forth
14   again herein.
15         87.    The foregoing conduct, as alleged, violates the California Unfair
16   Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. Section 17200
17   of the Cal. Bus. & Prof. Code prohibits unfair competition by prohibiting, inter alia,
18   any unlawful or unfair business acts or practices.
19         88.    Within the four years before the filing of this action, Defendant
20   committed, and continues to commit, acts of unfair competition, as defined by the
21   UCL, by, among other things, engaging in the acts and practices described herein.
22   Defendant’s conduct as herein alleged has injured Plaintiff and the California Class
23   by wrongfully denying them earned wages, and therefore was substantially injurious
24   to Plaintiff and the California Class.
25         89.    Defendant engaged in unfair competition in violation of the UCL by
26   violating, inter alia, each of the following laws. Each of these violations constitutes
27   an independent and separate violation of the UCL:
28                a.     The Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.;

                                            13
                          COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 16 of 19 Page ID #:16




 1                  b.    California Labor Code § 1194;
 2                  c.    California Labor Code §§ 201, 202, 203, 226, 226.7, and 512;
 3                  d.    California Labor Code § 1174; and
 4                  e.    California Labor Code § 510.
 5         90.      Defendant’s course of conduct, acts, and practices in violation of the
 6   California laws mentioned in the above paragraph constitute a separate and
 7   independent violation of the UCL. Defendant’s conduct described herein violates
 8   the policy or spirit of such laws or otherwise significantly threatens or harms
 9   competition.
10         91.      The unlawful and unfair business practices and acts of Defendant,
11   described above, have injured California Class members in that they were
12   wrongfully denied the payment of earned overtime wages.
13         92.      Plaintiff, on behalf of herself and the California Class, seeks restitution
14   in the amount of the respective unpaid wages earned and due at a rate of at least one
15   and one-half times the regular rate of pay for work performed in excess of 40 hours
16   in a workweek, or eight hours in a day, and double the regular rate of pay for work
17   performed in excess of twelve hours per day.
18         93.      Plaintiff, on behalf of herself and the California Class, seeks recovery of
19   attorneys’ fees and costs of this action to be paid by Defendant, as provided by the
20   UCL and California Labor Code §§ 218, 218.5, and 1194.
21                                   PRAYER FOR RELIEF
22         WHEREFORE, Plaintiff, on behalf of herself and all members of the FLSA
23   Class, prays for relief as follows:
24         a.       Designation of this action as a collective action on behalf of the FLSA
25   Collective and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all
26   similarly situated members of the FLSA Collective, apprising them of the pendency
27   of this action, and permitting them to assert timely FLSA claims in this action by
28   filing individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

                                             14
                           COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 17 of 19 Page ID #:17




 1            b.    Designation of Plaintiff as Representative of the FLSA Collective;
 2            c.    A declaratory judgment that the practices complained of herein are
 3   unlawful under the FLSA;
 4            d.    An award of damages, according to proof, including liquidated
 5   damages, to be paid by Defendant;
 6            e.    Costs of action incurred herein, including expert fees;
 7            f.    Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216;
 8            g.    Pre-judgment and post-judgment interest, as provided by law; and
 9            h.    Such other legal equitable relief as this Court deems necessary, just, and
10   proper.
11            WHEREFORE, Plaintiff, on behalf of herself and the California Class, prays
12   for relief as follows:
13            i.    Certification of this action as a class action on behalf of the California
14   Class;
15            j.    Designation of Plaintiff as Representative of the California Class;
16            k.    Designation of Plaintiff’s counsel of record as Class Counsel for the
17   California Class;
18            l.    A declaratory judgment that the practices complained of herein are
19   unlawful under applicable state law;
20            m.    Appropriate injunctive and equitable relief, including an order enjoining
21   Defendant from continuing its unlawful practices;
22            n.    Appropriate statutory penalties;
23            o.    Appropriate civil penalties;
24            p.    An award of damages, liquidated damages, and restitution to be paid by
25   Defendant according to proof;
26            q.    Pre-judgment and post-judgment interest, as provided by law;
27            r.    Such other injunctive and equitable relief as the Court may deem just
28   and proper; and

                                             15
                           COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 18 of 19 Page ID #:18




 1          s.     Attorneys’ fees and costs of suit, including expert fees and costs.
 2                             DEMAND FOR TRIAL BY JURY
 3          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
 4   hereby demands a jury trial on all causes of action and claims with respect to which
 5   she has a right to jury trial.
 6

 7   Date: March 15, 2021                           Respectfully submitted,
 8                                                  /s/
 9                                                  Jason C. Marsili (SBN 233980)
                                                    Rosen Marsili Rapp LLP
10                                                  3600 Wilshire Blvd., Suite 1800
11                                                  Los Angeles, CA 90010
                                                    Phone No.: (213) 389-6050
12                                                  Fax No.: (213) 389-0663
13                                                  Email: jmarsili@rmrllp.com
14                                                  Maureen A. Salas*
15                                                  Werman Salas P.C.
                                                    77 West Washington Street, Suite 1402
16                                                  Chicago, IL 60602
17                                                  Phone No.: (312) 419-1008
                                                    Fax No.: (312) 419-1025
18                                                  Email: msalas@flsalaw.com
19
                                                    Sally J. Abrahamson*
20                                                  Werman Salas P.C.
21                                                  335 18th Pl. NE
                                                    Washington, D.C. 20002
22                                                  Phone No.: (202) 744-1407
23                                                  Fax No.: (312) 419-1025
                                                    Email: sabrahamson@flsalaw.com
24

25

26

27

28

                                             16
                           COLLECTIVE AND CLASS ACTION COMPLAINT
Case 2:21-cv-02453-JFW-E Document 1 Filed 03/19/21 Page 19 of 19 Page ID #:19




 1                                           Benjamin L. Davis, III*
 2                                           Kelly A. Burgy*
                                             The Law Offices of Peter T. Nicholl
 3                                           36 South Charles Street, Suite 1700
 4                                           Baltimore, MD 21201
                                             Phone No.: (410) 244-7005
 5                                           Fax No.: (410) 244-8454
 6                                           Email : bdavis@nicholllaw.com
                                             Email : kaburgy@nicholllaw.com
 7

 8                                           Attorneys for Plaintiff and the
                                             proposed Collective and Class
 9                                           members
10
                                             *Application for admission pro hac vice
11                                           forthcoming
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                         17
                       COLLECTIVE AND CLASS ACTION COMPLAINT
